          Case 1:20-cv-01992-PEC Document 10 Filed 12/29/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 (BID PROTEST)

ANDE CORPORATION,                              )
                                               )
       Plaintiff,                              )
                                               )       Case No. 20-cv-01992
v.                                             )       Judge Campbell-Smith
                                               )
THE UNITED STATES,                             )
                                               )
       Defendant.                              )
                                               )


         MOTION TO INTERVENE BY BODE CELLMARK FORENSICS, INC.
       Pursuant to Rule 24(a)(2) of the Rules of the United States Court of Federal Claims, Bode

Cellmark Forensics, Inc. (“Bode”), by and through undersigned counsel, hereby moves to

intervene as a party defendant in this matter. As the awardee of the contract that is at issue in this

action, Bode should be permitted to intervene as of right as a defendant because it has a direct

interest in relation to the property or transaction at issue here. Accordingly, Bode respectfully

requests an order of this court permitting Bode to intervene as a party defendant in this case.

                                              /s/
                                       Stephanie D. Wilson
                                       BERENZWEIG LEONARD LLP
                                       8300 Greensboro Drive, Suite 1250
                                       McLean, VA 22102
                                       Telephone: 703-760-0485
                                       Facsimile: 703-462-8674
                                       Email: swilson@berenzweiglaw.com
                                       Lead Attorney for Bode Cellmark Forensics, Inc.

Of counsel:
Terrence M. O’Connor
BERENZWEIG LEONARD LLP
8300 Greensboro Drive, Suite 1250
McLean, VA 22102
Email: toconnor@berenzweiglaw.com



                                                   1
         Case 1:20-cv-01992-PEC Document 10 Filed 12/29/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 29, 2020, the foregoing Motion to Intervene by Bode

Cellmark Forensics, Inc. was electronically filed with the Clerk of the United States Court of

Federal Claims via the CM/ECF system.

                                                         /s/
                                                  Stephanie D. Wilson
                                                  Counsel for Bode Cellmark Forensics, Inc.




                                              2
